DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendments to the Claims, May 5, 2021, are acknowledged. Claim 9 has been amended. Claims 11 and 16 have been cancelled. No new matter has been added. Claims 1-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, Groups I and II, directed towards an additive manufacturing material and additively manufactured article, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2019. Claims 1-7 and 9-10 and 14-15 are currently pending with claims 9-10 and 14-15 being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Picas (cited by Applicant in IDS submitted August 13, 2019, “Microstructure and wear resitsance of WC-CO by three consolidation processing techniques”) in view of Edeyrd (US 5,619,000).
Regarding Claims 9 and 15, Picas discloses a method for producing a three-dimensional manufactured article (“laser engineered net shaping (LENS)” Pg. 344, Col. 2, Para. 2), the method comprising the steps of: 
(1) supplying an additive manufacturing material to a manufacturing area; (2) forming a layer of the supplied additive manufacturing material deposited onto the manufacturing area (3) applying energy for melting the additive manufacturing material to a predetermined region of the layer, and thereby binding the additive manufacturing material of the predetermined region to form a solidified layer of the additive manufacturing material; and (4) supplying fresh additive manufacturing material onto the solidified layer; and (5) repeating the steps (2) to (4), thereby obtaining a desired three-dimensional manufactured article (“laser is used to create a melt pool…powders are delivered…into the molten 
wherein the additive manufacturing material comprises a first powder consisting essentially of tungsten carbide (WC) and a second powder consisting essentially of cobalt (Co) (“for the LENS…processes, the feedstock powder was nanocrystalline WC agglomerated with Co” Pg. 345, Col. 2, Para. 2; one of ordinary skill in the art would appreciate that Co and WC with impurities present reads on the claim language “consisting essentially of”; furthermore, it would have been obvious to one of ordinary skill in the art to reduce the impurity level in order to form pristine powder in the composition desired), and wherein the additive manufacturing material comprises granulated particles which consist of the first powder and the second powder, (“for the LENS…processes, the feedstock powder was nanocrystalline WC agglomerated with Co” Pg. 345, Col. 2, Para. 2; one of ordinary skill in the art would appreciate that to form WC agglomerated with Co, primary particles of WC and primary particles of Co are three-dimensionally bound; see Fig. 3b; further, one of ordinary skill in the art would appreciate that the agglomerated particles have been bound by sintering as evidence by the appearance of the dense particles, and the nanosized WC particles embedded and distributed in the Co metal binder – see upper right inlet of Fig. 3(b); Co metal also reads on the term binder); and 
	wherein the additive manufacturing material comprises the granulated particles are in the form of secondary particles at a proportion of at least 95% by mass with respect to 100% by mass of the additive manufacturing material (Picas does not disclose using an organic binder, and forms the melt pool from the cemented carbide material; one of ordinary skill in the art would appreciate that the additive manufacturing material therefore comprises 95-100% by mass of the secondary WC-Co particles).
Picas discloses wherein the average secondary agglomerate particles of WC and Co are 60um in size (“agglomerates…20-90um with a mean value of 60um” Pg. 345, Col. 2, Para. 2), but does not 
Edyerd also discloses a similar invention wherein primary WC particles of size less than 0.7um (“cobalt content of 3-20 weight %, preferably 4-12 weight % and WC grain size of <1um preferably <0.7um” Col. 5, lines 17-19) and primary Co particles of size of 100 nm (“generally, the cobalt particles used as binder phase…from 0.1 to 20um…most preferably from 0.1 to 5um” Col. 3, line 57-60) are agglomerated together to form secondary particles (“cemented carbide is made by…mixing the constituent powders (carbides, cobalt…by milling…in the presence of an organic binder…granulation of the milled mixture…average diameter adjustable” Col. 1, lines 21-42)  for the production of WC-Co parts. For example, Edyerd teaches therefore wherein typical and well-known primary particle sizes for forming agglomerated secondary particle powders comprise 2.5um particles of Co and 0.5um particles of WC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the primary particle sizes for the WC and the primary particle sizes of the cobalt binder, such as 0.5um WC powder and 2.5um Co powder, as taught by Edyerd, for the invention disclosed by Picas. One would be motivated to use these powder sizes because these powder sizes are well-known powder sizes for forming secondary agglomerated particles which are easily adjusted to the preferred secondary particle size for manufacturing of cemented carbide components. Primary WC particles (D1) of 0.5um and primary cobalt particles (D2) of 2.5um, such that the WC powders are 25% the size of the cobalt metal powders, and therefore reads on (Claim 9) the claimed range such that D1 of the WC powder size is 50% or less than that of D2 of the cobalt metal powder size, and further (Claim 15) the claimed range such that the average particle size of the first powder is about 2/10 to 3/10 the size of the second powder; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).


	
	Regarding Claim 14, Picas discloses wherein the second powder is included at a proportion of above 10% by mass and less than 90% by mass relative to a sum of the first powder and the second powder (“powder contains 84wt% WC and 12wt% Co” pg. 345, Col. 2, Para. 2; one of ordinary skill in the art would appreciate that cobalt powder, the second powder, would be included within the claimed range in order to produce an agglomerated particle with at least 12% cobalt).

Claim(s) 9-10 and 14-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Picas (cited by Applicant in IDS submitted August 13, 2019, “Microstructure and wear resitsance of WC-CO by three consolidation processing techniques”) in view of Konyashin (previously cited, US 20170029929 A1) and Edeyrd (US 5,619,000).
Regarding Claims 9 and 15, Picas discloses a method for producing a three-dimensional manufactured article (“laser engineered net shaping (LENS)” Pg. 344, Col. 2, Para. 2), the method comprising the steps of: 
(1) supplying an additive manufacturing material to a manufacturing area; (2) forming a layer of the supplied additive manufacturing material deposited onto the manufacturing area (3) applying energy for melting the additive manufacturing material to a predetermined region of the layer, and thereby binding the additive manufacturing material of the predetermined region to form a solidified layer of the additive manufacturing material; and (4) supplying fresh additive manufacturing material onto the solidified layer; and (5) repeating the steps (2) to (4), thereby obtaining a desired three-dimensional manufactured article (“laser is used to create a melt pool…powders are delivered…into the molten pool…controlled deposition of…layer…one layer is built…three dimensional part is produced layer by layer” Pg. 344, Col. 2, Para. 3- Pg. 245, Col. 3, Para. 1; supplying material for the melt pool and supplying 
wherein the additive manufacturing material comprises a first powder consisting essentially of tungsten carbide (WC) and a second powder consisting essentially of cobalt (Co) (“for the LENS…processes, the feedstock powder was nanocrystalline WC agglomerated with Co” Pg. 345, Col. 2, Para. 2; one of ordinary skill in the art would appreciate that Co and WC with impurities present reads on the claim language “consisting essentially of”; furthermore, it would have been obvious to one of ordinary skill in the art to reduce the impurity level in order to form pristine powder in the composition desired), and wherein the additive manufacturing material comprises granulated particles which consist of the first powder and the second powder, (“for the LENS…processes, the feedstock powder was nanocrystalline WC agglomerated with Co” Pg. 345, Col. 2, Para. 2; one of ordinary skill in the art would appreciate that to form WC agglomerated with Co, primary particles of WC and primary particles of Co are three-dimensionally bound; see Fig. 3b; further, one of ordinary skill in the art would appreciate that the agglomerated particles have been bound by sintering as evidence by the appearance of the dense particles, and the nanosized WC particles embedded and distributed in the Co metal binder – see upper right inlet of Fig. 3(b); Co metal also reads on the term binder); and 
	wherein the additive manufacturing material comprises the granulated particles are in the form of secondary particles at a proportion of at least 95% by mass with respect to 100% by mass of the additive manufacturing material (Picas does not disclose using an organic binder, and forms the melt pool from the cemented carbide material; one of ordinary skill in the art would appreciate that the additive manufacturing material therefore comprises 95-100% by mass of the secondary WC-Co particles).
Picas, however, does not expressly disclose wherein a binder or sintering is used to three-dimensionally bind the primary particles of WC or Co to form the agglomerated secondary particles; however, it would have been obvious to use either method as both are well-known and routine methods in the art of producing cemented carbide powders. 

Picas discloses wherein the average secondary agglomerate particles of WC and Co are 60um in size (“agglomerates…20-90um with a mean value of 60um” Pg. 345, Col. 2, Para. 2), but does not disclose wherein (Claim 9) an average particle diameter D1 of the first powder and an average particle diameter D2 of the second powder fulfill D1≤ 0.5*D2, or further wherein (Claim 15) the first powder has an average particle diameter that is about 2/10 to 3/10 of the average particle diameter of the second powder. 
Konyashin further teaches wherein it is typical to use primary WC particles sizes of as low as 0.1um and primary metal binder powder sizes of 0.5-5 um (“plurality of carbide material grains, such as WC grains, which may have mean size of at least 0.1 micron …granules may comprise iron (Fe) grains having mean size of 0.5 to 5 microns” [0014]; for example, Konyashin therefore teaches wherein typical primary particle sizes for forming agglomerated secondary particle powders may comprise 2.5um particles of Co and 0.5um particles of WC) in order to form agglomerates of about 50um (“granules may have a mean grain size of at least 50 microns” [0009]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the primary particle sizes for the WC and the primary particle sizes of the metal binder, as taught by Konyashin, and the primary particle sizes for the WC and the primary particle sizes of the cobalt binder, as taught by Edyerd, such as 0.5um WC powder and 2.5um Co powder, as taught by both Konyashin and Edyerd, for the invention disclosed by Picas. One would be motivated to use these powder sizes because these powder sizes are well-known and typical powder sizes for forming secondary agglomerated particles of 50um or larger, such as the 60um particles of Picas used for additive manufacturing. Primary WC particles (D1) of 0.5um and primary cobalt particles (D2) of 2.5um, such that the WC powders are 25% the size of the cobalt metal powders, and therefore reads on (Claim 9) the claimed range such that D1 of the WC powder size is 50% or less than that of D2 of the cobalt metal powder size, and further (Claim 15) the claimed range such that the average particle size of the first powder is about 2/10 to 3/10 the size of the second powder; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 10, Picas discloses wherein the granulated particles have an average particle diameter of 1 um or more and 100 um or less (“agglomerates…20-90um with a mean value of 60um” Pg. 
	
	Regarding Claim 14, Picas discloses wherein the second powder is included at a proportion of above 10% by mass and less than 90% by mass relative to a sum of the first powder and the second powder (“powder contains 84wt% WC and 12wt% Co” pg. 345, Col. 2, Para. 2; one of ordinary skill in the art would appreciate that cobalt powder, the second powder, would be included within the claimed range in order to produce an agglomerated particle with at least 12% cobalt).

Claim(s) 9-10 and 14-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Picas (cited by Applicant in IDS submitted August 13, 2019, “Microstructure and wear resitsance of WC-CO by three consolidation processing techniques”) in view of Kuroda (previously cited, US 20120308776 A1).
Regarding Claims 9 and 15, Picas discloses a method for producing a three-dimensional manufactured article (“laser engineered net shaping (LENS)” Pg. 344, Col. 2, Para. 2), the method comprising the steps of: 
(1) supplying an additive manufacturing material to a manufacturing area; (2) forming a layer of the supplied additive manufacturing material deposited onto the manufacturing area (3) applying energy for melting the additive manufacturing material to a predetermined region of the layer, and thereby binding the additive manufacturing material of the predetermined region to form a solidified layer of the additive manufacturing material; and (4) supplying fresh additive manufacturing material onto the solidified layer; and (5) repeating the steps (2) to (4), thereby obtaining a desired three-dimensional manufactured article (“laser is used to create a melt pool…powders are delivered…into the molten pool…controlled deposition of…layer…one layer is built…three dimensional part is produced layer by layer” Pg. 344, Col. 2, Para. 3- Pg. 245, Col. 3, Para. 1; supplying material for the melt pool and supplying material to the melt pool reads on the supplying additive material to a manufacturing area; supplying energy to form the melt pool and maintain the melt pool in a controlled deposition region reads on 
wherein the additive manufacturing material comprises a first powder consisting essentially of tungsten carbide (WC) and a second powder consisting essentially of cobalt (Co) (“for the LENS…processes, the feedstock powder was nanocrystalline WC agglomerated with Co” Pg. 345, Col. 2, Para. 2; one of ordinary skill in the art would appreciate that Co and WC with impurities present reads on the claim language “consisting essentially of”; furthermore, it would have been obvious to one of ordinary skill in the art to reduce the impurity level in order to form pristine powder in the composition desired), and wherein the additive manufacturing material comprises granulated particles which consist of the first powder and the second powder, (“for the LENS…processes, the feedstock powder was nanocrystalline WC agglomerated with Co” Pg. 345, Col. 2, Para. 2; one of ordinary skill in the art would appreciate that to form WC agglomerated with Co, primary particles of WC and primary particles of Co are three-dimensionally bound; see Fig. 3b; further, one of ordinary skill in the art would appreciate that the agglomerated particles have been bound by sintering as evidence by the appearance of the dense particles, and the nanosized WC particles embedded and distributed in the Co metal binder – see upper right inlet of Fig. 3(b); Co metal also reads on the term binder); and 
	wherein the additive manufacturing material comprises the granulated particles are in the form of secondary particles at a proportion of at least 95% by mass with respect to 100% by mass of the additive manufacturing material (Picas does not disclose using an organic binder, and forms the melt pool from the cemented carbide material; one of ordinary skill in the art would appreciate that the additive manufacturing material therefore comprises 95-100% by mass of the secondary WC-Co particles).
Picas discloses wherein the average secondary agglomerate particles of WC and Co are 60um in size (“agglomerates…20-90um with a mean value of 60um” Pg. 345, Col. 2, Para. 2), but does not disclose wherein an average particle diameter D1 of the first powder and an average particle diameter D2 of the second powder fulfill (Claim 9) D1≤ 0.5*D2, or further wherein (Claim 15) the first powder has an average particle diameter that is about 2/10 to 3/10 of the average particle diameter of the second powder. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the primary particle sizes for the WC and the primary particle sizes of the cobalt metal binder taught by Kuroda, for example, 0.25um WC powder and 1.0um Co powder, as taught for the invention disclosed by Picas, in order to provide additive manufacturing material with good adhesion between sintering layers and reduced surface roughness. Further, one would be motivated to use these powder sizes because these powder sizes are typical powder sizes for forming secondary agglomerated particles of up to 45um, such as within the range disclosed by Picas (“agglomerates…20-90um” Pg. 345, Col. 2, Para. 2), and those commonly used for forming cemented carbide components. Primary WC particles (D1) of 0.25um and primary cobalt particles (D2) of 1.0um, such that the WC powders are 25% the size of the cobalt metal powders, and therefore reads on (Claim 9) the claimed range such that D1 of the WC powder size is 50% or less than that of D2 of the cobalt metal powder size, and further (Claim 15) the claimed range such that the average particle size of the first powder is about 2/10 to 3/10 the size of the second powder; In the case where the claimed ranges “overlap or lie inside 

Regarding Claim 10, Picas discloses wherein the granulated particles have an average particle diameter of 1 um or more and 100 um or less (“agglomerates…20-90um with a mean value of 60um” Pg. 345, Col. 2, Para. 2; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
	
	Regarding Claim 14, Picas discloses wherein the second powder is included at a proportion of above 10% by mass and less than 90% by mass relative to a sum of the first powder and the second powder (“powder contains 84wt% WC and 12wt% Co” pg. 345, Col. 2, Para. 2; one of ordinary skill in the art would appreciate that cobalt powder, the second powder, would be included within the claimed range in order to produce an agglomerated particle with at least 12% cobalt).

Response to Arguments
Applicant’s arguments, filed May 5, 2021, with respect to Claim 9 rejected under 35 U.S.C. 103 over Konyashin and over Konyashin in view of Kuroda have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Picas in view of Edyerd, alternatively in view Picas in view of Konyashin and Edyerd, and also alternatively in view of Picas in view of Kuroda, as detailed above.
Regarding the arguments over Kuroda, Applicant argues Kuroda fails to teach or suggest wherein the additive manufacturing material comprises 95-100% of the secondary particles. Applicant further argues that the method of forming the agglomerates uses preliminary sintering and pulverization such that there is not teaching or expectation of success of Kuroda forming secondary particles which are then used in at least 95% by mass for additive manufacturing technology. However, Kuroda is used to teach In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, one of ordinary skill in the art would recognize that the agglomerates formed by Kuroda would not comprise binder due to the preliminary sintering, and therefore would be easily used in the additive method of Picas which also does not require an organic binder for instance.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH

Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KILEY S STONER/Primary Examiner, Art Unit 1735